Citation Nr: 0831750	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly pension for a surviving 
spouse based on the need for the regular aid and attendance 
of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1943 to February 
1946.  The veteran died in April 2004.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of a 
Department of Veterans Affairs Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, the veteran was service connected for 
lumbosacral strain with limitation of motion, small bony 
proliferation on the base of the left second metacarpal, and 
mild chest acne.  He died in April 2004 due to pneumonia, due 
to arteriosclerotic cardiovascular disease.  While the RO 
sent notices dated in August 2004 and October 2004 which 
provided a statement of the conditions for which the veteran 
was service connected at the time of his death, the second 
and third requirements of the Court's holding in Hupp were 
not fulfilled.  On remand, this must be accomplished.

In addition to denying the appellant's cause of death claim 
in the March 2005 rating decision, the RO also denied the 
issue of entitlement to special monthly pension for a 
surviving spouse based on the need for the regular aid and 
attendance of another person.  Review of the record shows 
that in her VA Form 9 received in April 2005 [in response to 
the March 2005 Statement of the Case (SOC) for claim for 
service connection for the cause of the veteran's death], the 
appellant also expressed disagreement with the denial of her 
aid and attendance claim.  The RO has not issued the 
appellant an SOC that addresses her aid and attendance issue.  
Therefore, a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
19.26, 19.29, 19.30 (2007), Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claim. The notice should 
include an explanation of the evidence 
and information required to 
substantiate a  claim for cause of the 
veteran's death based on a previously 
service-connected condition and an 
explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a 
condition not yet service connected.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  

2.	Then, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal is not 
granted, then issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond.

3.	Also issue an SOC pertaining to the 
claim for special monthly pension for a 
surviving spouse based on the need for 
the regular aid and attendance of 
another person.  The appellant is 
hereby notified that, following the 
receipt of the SOC concerning this 
issue, a timely substantive appeal must 
be filed if appellate review by the 
Board is desired.  If, and only if, a 
timely substantive appeal is filed, 
should this issue be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


